Reasons for Allowance
Claims 1-30 are allowed
Regarding applicants’ claim 1, the prior art does not tech or suggest a lighted artificial tree comprising, a first tree section including: a first trunk portion, the first trunk portion having: a first trunk wall defining a first trunk interior, and a first trunk electrical connector, the first trunk electrical connector including a first electrical contact and a second electrical contact sharing a longitudinal central axis and disposed entirely within the first trunk; a first plurality of branches pivotally connected to the first trunk portion; a first plurality of light strings distributed about a portion of the first plurality of branches, the first plurality of light strings having respective end plugs, a first power and control distribution system including (i) a first plurality of electrical conductors and (ii) a first plurality of light string connectors configured to mate with the end plugs of the first plurality of light strings, the first power and control distribution system configured to electrically connect to the first plurality of light strings and the first trunk electrical connector, wherein at least a portion of the first power and control distribution system is located within the first trunk interior; a second tree section including: a second trunk portion, the second trunk portion having: a second trunk wall defining a second trunk interior, a second trunk electrical connector, the second trunk electrical connector including a first electrical contact and a second electrical contact sharing a longitudinal central axis and disposed entirely within the second trunk interior, and a third trunk electrical connector, the third trunk electrical connector including a first electrical contact and a second electrical contact sharing a longitudinal central axis and disposed entirely within the second trunk interior; a second plurality of branches pivotally connected to the second trunk portion; Page 2 of 15 112436288a second plurality of light strings distributed about a portion of the second plurality of branches, the second plurality of light strings having  section is electrically connectable to the first tree section such that a portion of the first trunk electrical connector of the first trunk portion contacts a portion of the second trunk electrical connector of the second trunk portion, thereby creating an electrical connection between the first power and control distribution system and the second power and control distribution system, and wherein the second tree section is configured to mechanically couple to the third tree section about a central vertical axis, and the second tree section is electrically connectable to the third tree section such that a portion of the fourth trunk electrical connector of the third trunk portion contacts a portion of the third trunk electrical connector of the second trunk portion.
With respect to applicants’ claim 10, the prior art does not teach or suggest, a modular artificial tree, comprising: a first trunk portion having a first elongated trunk body defining a first cavity for receiving a first electrical distribution system that includes (i) a first electrical wire, (ii) 
Regarding applicants’ claim 20, the prior art does not teach or suggest A modular artificial tree, comprising, a first assembled tree portion, including: a first tree trunk portion including a first axially extending cylindrical wall defining a first tree trunk recess; a first plurality of branches pivotally connected to the first tree trunk portion; a first light emitting diode (LED) light string disposed on the first plurality of branches; a first direct current (DC) connector interface; and a first connector in electrical connection with the first DC connector interface, the first connector located at least partially within the first tree trunk recess and secured to the first axially extending cylindrical wall, the first connector including a first pair of electrical terminals sharing a longitudinal axis and disposed entirely within the first tree trunk recess, and a second assembled tree portion, including: a second tree trunk portion including a second axially extending cylindrical wall defining a second tree trunk recess; a second plurality of branches pivotally connected to the second tree trunk portion; a second LED light string disposed on a first portion of the second plurality of branches, a second DC connector interface,Page 8 of 15 112436288a third LED light string disposed on a second portion on the second plurality of branches, a third DC connector interface, and a second connector in electrical connection with the second DC connector interface and the third DC connector interface, the second connector located at least partially within the second tree trunk recess and secured to the second axially extending cylindrical wall, the second connector including a second pair of electrical terminals sharing a longitudinal axis and disposed entirely within the first tree trunk recess, the second connector configured to mechanically and electrically connect to the first connector in a plurality of rotational alignment positions, wherein the first assembled tree portion is configured to couple with the second assembled tree portion such that the first connector is coupled to the second connector, and the first pair of electrical terminals are electrically connected to the second pair of electrical 
	Regarding applicants’ claim 26, the prior art does not teach or suggest a modular artificial tree, comprising: a first hollow trunk portion having a first elongated trunk body including a first end and a second end and defining a first cavity, the first cavity having disposed at least partially therein a first electrical distribution system including (i) a first electrical wire, (ii) a second electrical wire, and (iii) a first light string connector; a first trunk connector wholly received by the first cavity and mated with an inner portion of a trunk wall of the first hollow trunk portion; a first concentric electrical contact set including a first electrical contact and a second electrical contact engaged with the first trunk connector and electrically connected to the first electrical wire and the second electrical wire of the first wiring harness, respectively; a first light string disposed on a first plurality of branches, the first plurality of branches pivotally connected to the first hollow trunk portion; a second hollow trunk portion having a second elongated trunk body including a first end and a second end and defining a second cavity, the first end including a first portion and a second portion, the first portion having a diameter that is less than a diameter of the second portion, the first portion being configured to fit into the second end of the first hollow trunk portion, and the second cavity having disposed at least partially therein a second electrical distribution system including (i) a first electrical wire, (ii) a second electrical wire, and (iii) a second light string connector; a second trunk connector at least 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784